UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-6667


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ELLISON LAKELL COOPER,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:12-cr-00520-TLW-1; 4:16-cv-02418-TLW)


Submitted: September 16, 2020                                Decided: September 22, 2020


Before AGEE, FLOYD, and QUATTLEBAUM, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Ellison Lakell Cooper, Appellant Pro Se. Everett E. McMillian, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ellison Lakell Cooper seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 motion. Before addressing the merits of Cooper’s appeal, we must first

be assured that we have jurisdiction. Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015).

We may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district court

order is not final until it has resolved all claims as to all parties.” Porter, 803 F.3d at 696

(internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims Cooper raised. Specifically, the court failed to address an ineffective assistance of

counsel claim, which Cooper raised in a supplemental filing that the district court entered

on its docket as “additional attachments” to his § 2255 motion. We conclude that the order

Cooper seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

court for consideration of the unresolved claim. We express no opinion regarding the

merits of that claim.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                            DISMISSED AND REMANDED



                                              2